Appeal by petitioners from so much of a decree of the Surrogate’s Court, New York county, as denies their application for payment to them of a certain fund now on deposit with the city chamberlain of the city of New York, subject to the order of the creditors of the estate of William H. Clark, deceased, entitled thereto. This fund has remained unclaimed for more than twenty-five years. Petitioners, sons of William H. Clark, now claim this fund and assert their title to it under the provisions of section 110 of Real Property Law. Decree, so far as appealed from, affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.